
	
		II
		111th CONGRESS
		2d Session
		S. 3010
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 11, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Federal Aviation
		  Administration to implement the recommendations issued by the National
		  Transportation Safety Board following the Board's investigation of the loss of
		  control of Colgan Air Flight 3407 on February 12, 2009, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Flight 3407 Memorial
			 Act.
		2.Implementation of certain recommendations
			 of the National Transportation Safety Board
			(a)Implementation of certain
			 recommendationsNot later
			 than 180 days after the date of the enactment of this Act, the Administrator of
			 the Federal Aviation Administration shall implement the recommendations of the
			 National Transportation Safety Board contained in the Aircraft Accident Report
			 on the Loss of Control on Approach of Colgan Air, Incorporated, Operating as
			 Continental Connections Flight 3407 at Clarence Center, New York, on February
			 12, 2009 (NTSB/AAR–10–01).
			(b)Determinations with respect to pending and
			 future recommendations
				(1)In generalNot later than 180 days after the National
			 Transportation Safety Board provides the Administrator of the Federal Aviation
			 Administration with a safety recommendation, the Administrator shall submit to
			 Congress a notification—
					(A)indicating whether or not the Administrator
			 has determined to implement the recommendation; and
					(B)(i)if the Administrator determines to
			 implement the recommendation, describing the actions the Administrator plans to
			 take to implement the recommendation; or
						(ii)if the Administrator determines not to
			 implement the recommendation, describing the reasons for that
			 determination.
						(2)Pending recommendationsNot later than 180 days after the date of
			 the enactment of this Act, the Administrator of the Federal Aviation
			 Administration shall submit to Congress the notification described in paragraph
			 (1) with respect to each recommendation of the National Transportation Safety
			 Board—
					(A)made before the date of the enactment of
			 this Act; and
					(B)that is not implemented before such date of
			 enactment.
					
